26 F.3d 108
74 A.F.T.R.2d (RIA) 94-5025, 94-1 USTC  P 50,291
Anthony L. ASCIUTTO, Annetta Asciutto, Gaetano Bruni, andMary E. Bruni, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Carl F. BRIM, Ora G. Brim, and Marshall J. Holman,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Cecil Z. JANOLO and Marilyn A. Janolo, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.Stan NAISBITT, Teresa R. Naisbitt, Gerald D. Belford, PatsyJ. Belford, and Kathleen M. Belford, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.James M. RAU and Paula C. Rau, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 93-70035, 93-70057, 93-70084, 93-70266 and 93-70314.
United States Court of Appeals,Ninth Circuit.
Submitted, June 7, 1994.*Decided June 17, 1994.

Declan J. O'Donnell, Englewood, CO, for petitioners-appellants.
Gary R. Allen, David I. Pincus, Kevin M. Brown, Tax Div., U.S. Dept. of Justice, Washington, DC, for respondent-appellee.
Appeal from the United States Tax Court.
Before:  D.W. NELSON, BEEZER and KOZINSKI, Circuit Judges.

ORDER

1
For the reasons expressed in Bax v. Commissioner of Internal Revenue, 13 F.3d 54 (2d Cir.1993), the judgment of the United States Tax Court is affirmed.


2
The facts in Bax differ from the facts of these cases in only one respect:  here, plaintiffs Gaetano and Mary Bruni prepaid the interest with respect to one tax year.  The decision in Bax, however, also provides the appropriate rationale for our holding today that, even if the Tax Court had jurisdiction, the taxpayers' claims fail on the merits.  See id., 13 F.3d at 58.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4